Fill in this information to identify your case:

 

Debtor 1 Maria Elvira Rodriguez

First Name Middie Name Last Name
Debtor2 Teodoro Rodriguez
(Scouse if, filing) First Nama Middle Name Last Name

United States Bankruptcy Court for the: DISTRICT OF NEW MEXICO

Case number
{if known) OO Check if this is an

amended filing

Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7 1215

If you are an individual filing under chapter 7, you must fill out this form if:
@ creditors have claims secured by your property, or

a you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

Identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
secures a debt? as exempt on Schedule C?
Creditors American Credit Accept 0) Surrender the property. MB No
name: 0 Retain the property and redeem it.
CO) Retain the property and enter into a 0 Yes
Description of 2018 Kia Optima 40851 miles Reaffirmation Agreement.
property Wf Retain the property and [explain]:
securing debt: Retain and pay
Creditors Onemain CD Surrender the property. HNo
name: OC Retain the property and redeem it.
_ ; CO Retain the property and enter into a C1 ves
Description of 2005 Chevrolet Silverado 1500 Reaffirmation Agreement.
property 119498 miles @ Retain the property and [explain]:

securing debt: Retain and pay

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

Case 19-12198-t7 Doc5 Filed 09/24/19 Entered 09/24/19 14:16:08 Page 1 of 2

 

 
09/17/2019 = 13:45 (FAX) P.005/010

Debter1 Maria Eivira Rodriguez

 

 

 

Debtor2 Teodoro Rodriguez Case number (i known}
Lassors name: 0 No
Description of leased

Property: O Yes
Lessera name: O No
Cescription of leased

Proparty: Cl ves
Lassers nama: EO No
Description of leased

Property: EC] Yes
Lessors name: O No
Deseription of leased

Property: D Yes
Lessors name; O No
Description of leased

Property, ; D Yes
Lessors name: U No
Description of leased

Property: . 0 Yes
Lessor's name: OO Ne
Deseription of leased

Property: O Yas

 

 

   

 

xX ei _
Taodore Rodriguez
Signature of Debtor 1 Signature of Debtor 2
Date Data _ _.
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 pege 2
Software Copyright (c) 1998-2019 Best Casa, LLC - www.benicase.com . Best Case Bankruptcy

Case 19-12198-t7 Doc5 Filed 09/24/19 Entered 09/24/19 14:16:08 Page 2 of 2

 

 
